UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4545


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMAL WALIEK RUDOLPH,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:12-cr-00147-NCT-1)


Submitted:   March 13, 2014                 Decided:   March 26, 2014


Before AGEE, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis,
Senior Litigator, Winston-Salem, North Carolina, for Appellant.
Ripley Rand, United States Attorney, Michael A. DeFranco,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jamal Waliek Rudolph pleaded guilty to possession of a

firearm      by    a     felon,     in    violation          of    18     U.S.C.       § 922(g)(1)

(2012).      The district court sentenced Rudolph to 180 months of

imprisonment and he now appeals.                       Finding no error, we affirm.

              On       appeal,      Rudolph    challenges           the     district         court’s

finding that he qualified for enhanced penalties under the Armed

Career     Criminal           Act    (“ACCA”),          18    U.S.C.       § 924(e)          (2012).

Rudolph argues that the court erred in enhancing the statutory

maximum and mandatory minimum based on his prior convictions

because they were not pleaded in the indictment, violating his

rights under the Fifth and Sixth Amendments.                                We conclude that

the district court did not err in determining that Rudolph was

an   armed     career         criminal.       In       addition,        Rudolph        had    actual

notice    of       the    possibility         of       the    application         of    increased

penalties under the ACCA prior to pleading guilty.

              In Alleyne v. United States, ___ U.S. ___, 133 S. Ct.
2151   (2013),          the    Supreme     Court         determined        that     facts       that

increase       a    statutory        minimum,          like       those    that    increase       a

statutory maximum, must be pleaded in the indictment and either

admitted by the defendant or found by a jury beyond a reasonable

doubt.     Id. at 2159-64.            The Court was careful to note, however,

that the narrow exception to the general rule for the fact of a

prior conviction, as recognized in Almendarez-Torres, 523 U.S.
2
224 (1998), was “not revisit[ed]” in Alleyne. 133 S. Ct. at

2160 n.1.      Therefore, Alleyne did not disturb that exception and

does not require that prior convictions must be pleaded in the

indictment.        See United States v. McDowell, __ F.3d __, slip op.

at *16-19 (4th Cir. Mar. 10, 2014) (No. 13-4370); United States

v. Blair, 734 F.3d 218, 227 (3d Cir. 2013); see also United

States v. Thompson, 421 F.3d 278, 283-87 (4th Cir. 2005) (a

district court may, consistent with the Sixth Amendment, find

the   fact    of    a   prior   conviction   for   purposes     of    the   ACCA,

including whether conviction qualified as a violent felony and

when the conduct underlying the conviction took place).

             Rudolph also argues that the district court improperly

placed on him the burden of demonstrating that one of his prior

convictions was obtained in violation of his right to counsel.

However,     Rudolph’s    argument   is    foreclosed    by    binding   Circuit

precedent.     See United States v. Collins, 415 F.3d 304, 316 (4th

Cir. 2005).        As one panel of this court may not overrule another

panel, see Scotts Co. v. United Indus. Corp., 315 F.3d 264, 271

n.2 (4th Cir. 2002), Rudolph’s argument must fail.

             Accordingly, we affirm the judgment of the district

court.       We dispense with oral argument because the facts and

legal    contentions      are   adequately   presented    in    the   materials




                                       3
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4